DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:
Claim 2, at lines 1-2, recites “wherein the ventilation system, further comprising:” but should be amended to instead read --wherein the ventilation system further comprises--.
Claim 4, at lines 1-2, recites “wherein the ventilation system, further comprising:” but should be amended to instead read --wherein the ventilation system further comprises--.
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (JP 5633986, see attached English translation).
	As to claim 1, Masuda discloses a refrigerated container, comprising:
	an interior space defined by a floor, a top, a front wall, a rear wall, and a pair of side walls (Fig. 9);
	a ventilation system, comprising:
	a vent door 37 disposed on the floor and being movable between a closed position and an open position (Figs. 4A-B).
	As to claim 2, Matsuda discloses the ventilation system further comprising a leak sensor 13 disposed within the interior space and arranged to provide a signal indicative of a concentration of refrigerant within the space (step S40), and
	an actuator arranged to facilitate movement of the vent door 37 between the closed position and the open position (vent door 37 is controlled by control unit 1 to open and close, and therefore the system inherently includes some type of actuator).
	As to claim 3, Matsuda discloses a flow equalization area 33/35 defined by the walls and floor (Figs. 4A-B).
	As to claim 4, Matsuda discloses a controller 1 arranged to receive the signal.
	As to claim 5, Matsuda discloses the controller 1 being programmed to move the vent door from the closed position towards the open position responsive to the signal being indicative of the concentration of the refrigerant within the interior space being greater than a threshold concentration (step S70, door is open when refrigerant is detected and closed when refrigerant is not detected).
	As to claim 6, Matsuda discloses outputting for display an indicator responsive to the signal being indicative of the concentration of refrigerant being greater than a threshold concentration (step S50, a leak warning is displayed in response to detection of refrigerant).
	As to claims 13 and 15-17, Matsuda discloses a ventilation system comprising a leak sensor 13, a controller 1, and a vent door 37 as discussed in the rejections above.
	As to claims 14 and 18-19, the claims are directed to an injection port which is recited in independent claim 13 in the alternative. Since the claims only contain further limitations for a configuration recited in the alternative, the claims are also anticipated by Matsuda.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papas (WO 2017/083336).
	As to claim 7, Papas discloses a refrigerated container, comprising:
	a front wall, a rear wall, a floor, a top, and a pair of side walls (Figs. 1 and 5); and
	a ventilation system, comprising:
	an injection port extending through the front wall (port with air flow 404 as shown in Fig. 5).
	a vent port 80A spaced apart from the injection port, the vent port 80A extending through the front wall.
	As to claim 8, Papas teaches a leak sensor 232 arranged to provide a signal indicative of a concentration of refrigerant within an interior space of the container; and
	a controller 64 arranged to receive the signal.
	As to claim 9, Papas teaches the vent port 80A disposed proximate the floor (Fig. 5).	
	As to claim 10, Papas teaches the controller 64 outputting for display an indicator when the detected refrigerant level is above the threshold (paragraph 65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Papas as applied in the rejections above, and further in view of Ikemiya (JP 2017/067391, see English translation provided with IDS filed 12/21/2020).
	As to claims 11-12, Papas does not explicitly teach a compressor arranged to apply an airflow through the injection port, wherein a portion of the refrigerant within the interior space vents through the vent port 80A responsive to a pressure within the interior space being greater than a threshold. However, Ikemiya teaches that it is known to utilize a gas supply device to provide a forcible exhaust when a refrigerant leak is detected within a container (see Abstract). Furthermore, Official Notice is taken that it is well-known in the art to utilize a compressor as a gas supply device. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Papas to include a compressor arranged to apply an airflow through the injection port, wherein a portion of the refrigerant within the interior space vents through the vent port 80A responsive to a pressure within the interior space being greater than a threshold, because it would allow for expeditious dispersal of potentially dangerous leaked refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763